UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1/Final Amendment) DIMUS PARTNERS, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 254420 102 (CUSIP Number) James Pacey 7610 Tisdale Drive Austin, Texas 78757 Telephone: (512)_965-5383 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 21, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. |1| Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). James Pacey |2| Check the Appropriate Box if a Member of a Group (a)[ ] (b)[ ] |3| SEC Use Only |4| Source of Funds OO |5| Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] |6| Citizenship or Place of Organization United States | 7 | Sole Voting Power - 0 - Number of Shares Bene- ficially | 8 | Shared Voting Power Owned by Each - 0 - Reporting Person With | 9 | Sole Dispositive Power - 0 - 10 | Shared Dispositive Power - 0 - |11| Aggregate Amount Beneficially Owned by Each Reporting Person - 0 - |12| Check if the Aggregate Amount in Row (11) Excludes Certain Shares N/A |13| Percent of Class Represented by Amount in Row (11) (see Item 3 and Item 5) 0% |14| Type of Reporting Person IN This Amendment No. 1/Final Amendment (the “Amendment”) amends and supplements the Schedule 13D filed with the Securities and Exchange Commission (the “Commission”) on December 9, 2011 by James Pacey (the “Schedule 13-D”). Capitalized terms used but not otherwise defined in this Amendment have the meanings ascribed to such terms in the Schedule 13-D. Except as expressly amended and supplemented by this Amendment, the Schedule 13-D is not amended or supplemented in any respect. Item 4. Purpose of Transaction On September 21, 2012, certain shareholders of the Company including James Patton, Nathan Pettus and James Pacey (the “Sellers”), sold an aggregate of 4,200,000 shares of common stock of the Company (with 2,000,000 shares being sold personally by Mr. Pacey) to Chin Yung Kong and Anyuan Sun (the “Purchasers”) for an aggregated price of $190,000, pursuant to a Share Purchase Agreement, which included covering all outstanding liabilities which exceeded the purchase price.Among the 4,200,000 shares, Chin Yung Kong acquired 2,520,000 shares and Anyuan Sun acquired 1,680,000 shares. As a result of the transaction described above, Mr. Pacey no longer owns any of the Company’s shares. The purpose of the transaction was to completely dispose of Mr. Pacey’s interest in the Company. Mr. Pacey does not currently intend to acquire any additional shares or other securities of the Company. Item 5. Interest in Securities of the Issuer (a)/(b) As a result of the sale affected by the Share Purchase Agreement described in Item 4, above, Mr. Pacey no longer has any beneficially ownership or interest in, or sole or shared power to vote or dispose of, any shares or other securities of the Company. (c) None. (d) Not applicable. (e) At the time of the closing of the Share Purchase Agreement on September 21, 2012, Mr. Pacey ceased to be the beneficial owner of more than five percent of the Company’s outstanding shares, as described above in Items 4 and 5. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:October 4, 2012 By: /s/ James Pacey James Pacey
